Citation Nr: 0103124
Decision Date: 01/31/01	Archive Date: 03/12/01

DOCKET NO. 96-27 744               DATE JAN 31, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUES

Entitlement to service connection for skin rashes, viral warts,
sores and lumps on the head with foll.iculitis, jaundice of the
eyes, gingivitis, muscle contraction headaches and vascular
headaches, joint and muscle pain, back pain, atypical noncardiac
chest pain, frequent urination, recurrent diarrhea, hair loss,
depressive disorder, not otherwise specified, fatigue, blurred
vision, allergic rhinitis with sinusitis, sensitivity to chemical
sprays, stress, and memory loss, claimed as secondary to
undiagnosed illness.

REPRESENTATION

Appellant represented by: Texas Veterans Commission

ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel

REMAND

The veteran had active service from July 1985 to January 1989, and
from September 1990 to April 1991.

Initially the Board of Veterans' Appeals (Board) notes that it
previously remanded this matter in February 2000 for certain
evidentiary development, and that part of this development. as
indicated in item number 4, page 5, of the February 2000 remand,
was the arrangement for the review of the veteran's claims file by
the Department of Veterans Affairs (VA) physician who conducted the
August 1998 digestive conditions examination or other suitably
qualified specialist in order that the physician could formulate
responses to the specific questions identified in the remand. The
remand went on to indicate that ifthe August 1998 VA examiner, or
any alternate physician, believed that a further examination was
required to respond to the questions contained in item number 4,
such an examination should be arranged. Thus, the scheduling of
further examination was not necessary unless required by the
reviewing examiner.

Based on the above, the Board has reviewed the actions of the
regional office (RO) following the February 2000 remand, and finds
that the claims file was not referred to an appropriate examiner
before a decision was made to schedule the veteran for further
examination. In this regard, while the Board can certainly
understand why the RO might assume that such examination was part
of the development requested by the Board's remand, the Board finds
that the language contained within the remand clearly requested
further medical opinion without necessarily involving ftirther
examination, and that the lack of such ftirther medical opinion
(even though the veteran apparently failed to report for the
scheduled examinations) regrettably requires additional remand to
accomplish the requested development. The Board is without
jurisdiction to do anything ftirther in this matter until the
requested action is accomplished. Stegall v. West, 11 Vet. App. 268
(1998).

Accordingly, to ensure ftill compliance with due process
requirements, the case is REMANDED to the RO for the following
development:

- 2 -

1. The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

2. The veteran should be asked to identify any sources of recent
pertinent medical treatment for skin rashes, viral warts, sores and
lumps on the head with folliculitis, jaundice of the eyes,
gingivitis, muscle contraction headaches and vascular headaches,
joint and muscle pain, back pain, atypical noncardiac chest pain,
frequent urination, recurrent diarrhea, hair loss, depressive
disorder, not otherwise specified, fatigue, blurred vision,
allergic rhinitis with sinusitis, sensitivity to chemical sprays,
stress, and memory loss. After obtaining any necessary
authorization, the RO should obtain any medical records other than
those now of file pertaining to the above-noted conditions.

3. After completion of the above to the extent feasible, the RO
should arrange for the veteran's claims file (including the most
recent VA outpatient treatment and medical examination reports, and
this remand) to be reviewed, preferably by the same physician who
provided the VA digestive conditions medical opinions in August
1998. If the same physician is not available, the RO should arrange
for review by another suitably qualified physician. If the
physician who conducted the August 1998 examination, or any
alternate physician, believes a further examination is required to
respond to the following questions, it should be arranged. The
physician should be provided with the regulatory definition
contained within 38 C.F.R. 3.317(b)(10) of

3 -

the diagnosis of an undiagnosed illness. Following review of the
record, and any additional examination, if required, the physician
is requested to formulate responses to the following questions:

(a) Do the veteran's signs and symptoms involving the
gastrointestinal system support a diagnosis of an undiagnosed
illness consistent with the regulatory definition contained within
38 C.F.R. 3.317(b)(10)?

(b) If the answer to (a) is yes, what is the degree of medical
probability that there is a nexus between the undiagnosed illness
and chronic gastrointestinal disability, identified on appeal as
recurrent diarrhea claimed as secondary to undiagnosed illness?

(c) Do the veteran's signs and symptoms involving the genitourinary
system support a diagnosis of an undiagnosed illness consistent
with the regulatory definition contained within 38 C.F.R. 3.317(b)?

(d) If the answer to (c) is yes, what is the degree of medical
probability that there is a nexus between the undiagnosed illness
and chronic genitourinary disability, identified on appeal as a
frequent urination claimed as secondary to undiagnosed illness?

In providing response to (c) and (d) above, the examiner is
specifically requested to comment on the results of the urine
studies dated in September 1998, and the impact of the results from
these studies, if any, on the opinions and conclusions of the
examiner.

4 -

Any opinions expressed must be accompanied by a complete rationale.
If an opinion can not be expressed without resort to speculation,
the examiner should so indicate.

The veteran is expressly advised that it is vital that he
cooperates with any request that he appear for the VA examination
as the examination may produce findings and medical opinions that
are critical to his claim. Moreover, if he fails to appear, the
lack of such evidence may be highly detrimental to his claim, and
by regulation the claim would be reviewed on the evidence of
record. 38 C.F.R. 3.655 (2000); Connolly v. Derwinski, 1 Vet. App.
566 (1991).

4. Thereafter, the RO should review the claims file to ensure that
all of the foregoing requested development has been completed in
its entirety. In particular, the RO should review the requested
supplemental medical opinions to ensure that they are responsive to
and in complete compliance with the directives of this remand and
if they are not, the RO should implement corrective procedures.

5. After the completion of any development deemed appropriate in
addition to that requested above, the RO should readjudicate the
issues of entitlement to service connection for skin rashes, viral
warts, sores and lumps on the head with folliculitis, jaundice of
the eyes, gingivitis, muscle contraction headaches and vascular
headaches, joint and muscle pain, back pain, atypical noiicardiac
chest pain, frequent urination, recurrent diarrhea, hair loss,
depressive disorder, not otherwise specified, fatigue, blurred
vision, allergic rhinitis with

5 -

sinusitis, sensitivity to chemical sprays, stress, and meriiory
loss, claimed as secondary to an undiagnosed illness.

6. Thereafter, the RO should again review the record. If the
benefit sought on appeal is not granted to the veteran's
satisfaction, he and his representative should be finished a
supplemental statement of the case and given the opportunity to
respond thereto.

Thereafter, the case should be returned to the Board for final
appellate review, if otherwise in order. By this remand, the Board
intimates no opinion as to any final outcome warranted. No action
is required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the United States Court of Appeals for Veterans Claims (previously
known as the United States Court of Veterans Appeals prior to March
1, 1999, hereafter "the Court") for additional development or other
appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
2000) (Historical and Statutory Notes). In addition, Veterans'
Benefits Administration (VBA)'s Adjudication Procedure Manual, M21-
1, Part IV, directs the ROs to provide expeditious handling of all
cases that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Richard B. Frank 
Member, Board of Veterans' Appeals

- 6 -

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

7 -



